PER CURIAM.
We dismiss appellant’s appeal of the trial court order that denied his motion to dismiss based upon Florida Rule of Civil Procedure 1.1070(j) (case dismissed if service of initial process and pleading not made within 120 days of filing initial pleading). That order is a non appealable non-final order. See Cole v. Posadap, 555 So.2d 367 (Fla. 3d DCA 1989).
However, we reverse the denial of appellant’s motion for change of venue. Appel-lees concede that proper venue is in Bro-ward or Dade County. We remand with directions to the Clerk of the Circuit Court for Palm Beach County to transfer the case to whichever of those counties the appel-lees designate.
DISMISSED IN PART; REVERSED IN PART AND REMANDED WITH DIRECTIONS.
DOWNEY, GARRETT and FARMER, JJ., concur.